McFarland, J.,
dissenting.—1 dissent. All the provisions of the constitution must be construed together, and effect given, when possible, to each. The one, section 9, of article I, which provides that “ Every citizen may freely speak,” etc., is to be construed in view of that large and important part of the constitution by which a judicial department of the government is created, and all the usual and necessary powers of courts given to the tribunals established under it. One of the most essential of these powers of a court is to protect itself against unlawful intrusion upon its orderly conduct of business, and to insure litigants in a pending proceeding the free and unembarrassed administration of justice. In the case at bar, in a court of record established by the constitution, a trial was gravely progressing in which a man’s life was at stake, and an act was about to be done which it is admitted “would be an interference with the administration of justice, and deprive him of a fair and impartial trial.” Is it possible that a court is powerless to protect a defendant, in a case pending before it, from an act that would deprive him of a fair and impartial trial? In my opinion the right given by section 9 of *101article I, not to be stopped beforehand from speaking slanders and writing libels, does not include the right not to be stopped from interfering with a pending proceeding in a court, and preventing a party thereto from having a fair and impartial trial. The right to slander and libel individuals, and the right of a court to prevent interference with the course of justice in a pending trial, are not inconsistent, and may both stand together. And I think that the cases where it has been held that a threatened publication could not be enjoined, will be found to be nearly all cases of threatened libels against individuals or property, and not cases where there was a threatened interference with a pending proceeding in a court, and an attempt to deprive a party thereto of a fair and impartial trial.
I think that the order under review should be affirmed.
Temple, J., concurred.